—Order and judgment (one paper), Supreme Court, New York County (Walter Tolub, J.), entered on or about June 1, 1994, which denied petitioner’s application to confirm an arbitration award, and granted respondent’s cross motion to vacate the award, unanimously affirmed, without costs.
The award was properly vacated pursuant to CPLR 7511 (b) (2) (ii) since respondent was not bound by an arbitration clause or designation of an agent for service of process contained in an agreement that was not signed by him, or anyone else other than petitioner, and did not even mention his name. Nor did respondent participate in the arbitration hearing when an attorney appeared on his behalf and did nothing more than request an adjournment (see, Matter of Fair v Continental Ins. Co., 203 AD2d 364; Matter of IMG Publ. [Viesti], 170 AD2d 268). Concur—Sullivan, J. P., Ellerin, Wallach, Asch and Tom, JJ.